DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 06/26/2020 01/11/2021 05/04/2021 10/29/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
CANL needs to be spelled out and defined, in the claims. See claims 4, 7 and 12.
CANH needs to be spelled out and defined, in the claims. See claims 6 and 12. 
Claim 1 recites the limitation "the first transmission line" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the “first transmission line” or a “transmission line” is referring to. 
Claim 1, last clause, recites “a bias voltage generator to generate a bias voltage for a terminating capacitor of the CAN bus, wherein the bias voltage generator is activated by the system monitor when an error condition is detected in the CAN bus”. However, in the CAN protocol, when “when an error condition is detected in the CAN bus”, the CAN nodes send out error frames, on the CAN bus, which would make the CAN nodes to stop and resume later. Additional explanation is needed regarding “an error condition is detected in the CAN bus”, e.g., what type of error condition, is detected, in the CAN bus. The claimed “error condition detected in the CAN bus”, does not appear to be, e.g., caused by, a temporary, electromagnetic interference. In addition, it is unclear how “a bias voltage generator to generate a bias voltage for a terminating capacitor of the CAN bus”, would remedy the “error condition detected in the CAN bus”. It is unclear how the “terminating capacitor of the CAN bus” is related to the “error condition in the CAN bus”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pihet (US 20160196230 A1) in view of  Muth (US 20020097789 A1).

Claim 1. Pihet teaches a transceiver (Figure 4:132,134 Transmitter, Receiver), comprising: a first receiver line (Figure 4: 134 RXctl connecting Receiver to Control Circuit), a first transmitter line (Figure 4:132 tXctl connecting Transmitter to Control Circuit), a second receiver line, and a second transmitter line, wherein the first receiver line and the second receiver line are coupled to a receiver line selector and the first transmitter line and the second transmitter line are coupled to a transmitter line selector; a system monitor configured to monitor a controller area network CAN bus and the first transmitter line ([0008] devices connected by a CAN bus are sensors, actuators, and other control devices. These devices are not connected directly to the bus, but through a CAN controller. In various applications, electromagnetic frequency EMF emissions may be produced by a CAN bus, and these emissions may cause detrimental effects in some circumstances. Innovations in CAN bus transceivers and associated circuits may improve operations of a CAN bus in various circumstances. [0032] operations and circuits are described with reduced EMF emissions. A two-wire CAN bus with a high wire CANH and a low wire CANL is monitored during signal transmission and a common mode voltage is measured from high wire CANH and low wire CANL when a dominant phase is present on the CAN bus) and to select the second transmitter line and the second receiver line if an error condition is detected through the monitoring of the first transmission line; and a bias voltage generator to generate a bias voltage for a terminating capacitor of the CAN bus (figure 5:152 capacitor connected to ground and bias voltage VREF), wherein the bias voltage generator is activated by the system monitor when an error condition is detected in the CAN bus. ([0008] devices connected by a CAN bus are sensors, actuators, and other control devices. These devices are not connected directly to the bus, but through a CAN controller. In various applications, electromagnetic frequency EMF emissions may be produced by a CAN bus, and these emissions may cause detrimental effects in some circumstances. Innovations in CAN bus transceivers and associated circuits may improve operations of a CAN bus in various circumstances. [0032] operations and circuits are described with reduced EMF emissions. A two-wire CAN bus with a high wire CANH and a low wire CANL is monitored during signal transmission and a common mode voltage is measured from high wire CANH and low wire CANL when a dominant phase is present on the CAN bus. [0053] transceivers adjust reference bias voltage VREF in order to reduce common mode voltage VCM variations despite operating with different voltage supplies).
	Pihet does not explicitly disclose the underlined features, above.
	Regarding a second receiver line, a second transmitter line, the first transmitter line and the second transmitter line are coupled to a transmitter line selector, select the second transmitter line and the second receiver line if an error condition is detected through the monitoring of the first transmission line:
	Examples of rationales that support a conclusion of obviousness include:
	Use of known technique to improve similar devices (methods, or products) in the same way:
	Use of the known technique of creating redundancy, in response to fault conditions, to improve similar devices (methods, or products) in the same way, as to continue electronic communication; would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention (AIA ). E.g. CAN serial data links, communication systems, have been utilized in vehicles, passenger cars, trucks, buses, etc., for decades. There are safety systems, such as pretensioners, air bag controllers that, rely on the data to activate, therefore, redundancy is needed, in the electrical lines, in case of shorts or open circuits. 
	
The remaining features, error condition is detected through the monitoring of the first transmission line, error condition is detected in the CAN bus, are disclosed by Muth ([0031] errors on the data bus lines 2 and 3. [0046] error recognition on the two lines between the transceiver and the protocol controller is achieved. Possible error conditions occurring are covered and an undisturbed data communication with other participants on the data bus lines can take place on the data bus, even when the receiving or transmission lines are disturbed).
	(AIA ) prior to the effective filing date of the invention, it would have been obvious, to a person having ordinary skill in the art, to combine Muth with Pihet, the motivation is to: 
see Muth: [0002] In many serial bus systems, the components for the protocol processing, i.e. the protocol controller, and the eventually required line drivers, which are provided in the transceiver, are realized separately. This has the advantage that the same protocol controller can be used, for example, when choosing other media such as copper cables or optical lines; only the transceiver must be adapted accordingly. [0003] As a consequence of the separation of the protocol controller and the transceiver, information between the two must be exchanged via an interface. To this end, a transmission line is provided by means of which the protocol controller informs the transceiver that a writing process should be performed on the bus. Conversely, the transceiver on a receiving line signalizes that it has received data on the bus. Such a construction is provided, for example, in many transceivers and protocol controllers for the CAN bus which is particularly used in vehicles. [0004] It is exactly for such uses that the availability of a bus system is important. Various methods of improving the reliability of the bus system are known. [0005] On the physical side, i.e. for the above-mentioned connection between the protocol controller and the transceiver, the transmission line and/or the receiving line may be disturbed. The communication between these two components or even in the bus system is then disturbed so that the bus system may be paralyzed. [0008] It is therefore an object of the invention to provide a transceiver which can also cover other error conditions, particularly of the receiving line between the transceiver and the protocol controller and can prevent blocking of the data bus in such an erroneous situation.
	Also see Pihet: [0002] In numerous applications, especially in the automotive industry, a controller area network (CAN) bus is used to allow microcontrollers and devices to communicate with each other within a vehicle or system without using a host computer. A CAN bus uses a message-based protocol designed specifically for automotive applications; however, the CAN bus protocol is now also used in areas such as aerospace, maritime, industrial automation, and medical equipment. [0004] The CAN bus protocol is one of five protocols used in the on-board diagnostics OBD-II vehicle diagnostics standard. The OBD-II standard is important in the automotive industry and has been mandatory for all cars and light trucks sold in the United States since 1996. [0005] As a further example, a modern automobile may have as many as 70 electronic control units (ECU) for various subsystems. Typically, the biggest processor is the engine control unit, and others are used for the transmission, airbag system, antilock braking system (ABS), cruise control, electric power steering, audio systems, power windows, doors, mirror adjustment system, battery system, or recharging systems for hybrid/electric cars, for example. Depending on the system, some may operate independently or nearly independently while other systems may require substantial communication with various additional systems in order to operate properly. The CAN bus protocol allows these disparate systems to interact safely, simply, and efficiently. [0006] The CAN bus protocol includes a multi-master serial bus standard for connecting ECUs, referred to as nodes, to one another. Two or more nodes are connected on a CAN bus and communicate with each other over the bus. In different examples, the complexity of a node can range from a simple I/O device up to an embedded computer with a CAN interface and sophisticated software. Some nodes may also act as a gateway allowing a standard computer to communicate over a USB or Ethernet port to the devices on a CAN network. [0008] Generally, devices connected by a CAN bus are sensors, actuators, and other control devices. These devices are not connected directly to the bus, but through a CAN controller. In various applications, electromagnetic frequency (EMF) emissions may be produced by a CAN bus, and these emissions may cause detrimental effects in some circumstances. Innovations in CAN bus transceivers and associated circuits may improve operations of a CAN bus in various circumstances.

Claim 2. Pihet in view of  Muth teach the transceiver of claim 1, and the system monitor is further configured to monitor the first receiver line for the error condition and select the second transmitter line and the second receiver line through the receiver line selector and the transmitter line selector (see the combination of references, in the parent claim).

Claim 3. Pihet in view of  Muth teach the transceiver of claim 1, and the receiver line selector and the transmitter line selector are configured to be operated simultaneously.
	Examples of rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success:
	There are a finite number of identified, predictable solutions, namely, operating the receiver line selector and the transmitter line selector independently or simultaneously.
	Both of these solutions lead to the predictable solutions, with a reasonable expectation of success that, the proper receiver line or transmitter line are selected. 

Claim 4. Pihet in view of  Muth teach the transceiver of claim 1, and an enable circuit that is configured to disable communication to the CAN bus, wherein the enable circuit includes two switches in series that are operated simultaneously to disconnect power to CANL pin.
	Examples of rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success:
	There are a finite number of identified, predictable solutions, namely, disconnect power to CANL or CANH pin or both.
	All of these solutions lead to the predictable solutions, with a reasonable expectation of success that, the communication to the CAN bus is disabled. 
	As far as two switches in series that are operated simultaneously, these would effectively act as one switch, which is opened to cut the power. Therefore, they are obvious variants for cutting the power. 

Claim 5. Pihet in view of  Muth teach the transceiver of claim 1, and (In Pihet) a voltage adjustment circuit that is configured to generate a biasing voltage for a terminating end of the CAN bus upon detection of an open wire in the CAN bus to allow a communication with the CAN bus using one wire ([0053] transceivers adjust reference bias voltage VREF in order to reduce common mode voltage VCM variations despite operating with different voltage supplies) (Examiner note: when there is an open wire in the CAN bus, the common mode voltage changes. Therefore, the prior art adjusts the reference bias voltage in order to reduce the common mode voltage variation, in other to continue the communication on the CAN bus).

Claim 6. Pihet in view of  Muth teach the transceiver of claim 1, and (In Pihet) the system monitor includes a CAN bus error detector which includes a first comparator, a first resistor and a second resistor, wherein the first comparator is connected across the second resistor and an end of the first resistor is connected to CANH pin (e.g. see figure 5, the resistors connected to the CANH pin, and the comparison taking place in association with Vref).

Claim 7. Pihet in view of  Muth teach the transceiver of claim 1, and (In Pihet) the system monitor includes a CAN bus error detector which includes a first comparator, a first resistor and a second resistor, wherein the comparator is connected across the second resistor and an end of the first resistor is connected to CANL pin (e.g. see figure 5, the resistors connected to the CANL pin, and the comparison taking place in association with Vref).

Claim 8. Pihet in view of  Muth teach the transceiver of claim 6, and (In Pihet) the CAN bus error detector including a configurable voltage source which includes a first set of resistors coupled with a first switch and a second set of resistors coupled with a second switch (figure 5:152 shows a first set of resistors coupled with a first switch; also switch 158 is associated with the second set of resistors).

Claim 9. Pihet in view of  Muth teach the transceiver of claim 8, and (In Pihet) the first switch and the second switch are configured to bypass one or more of the plurality of resistors based on a control signal (figure 5:152 first switch; second switch 158; are either in parallel or change the circuit associated with Rl and Rh).

Claim 10. Pihet in view of  Muth teach the transceiver of claim 1, and (In Pihet) the bias voltage is 1V or 4V depending on the error condition ([0064] an optional clamp circuit 214 may be included after sampling circuit 212 in order to limit reference bias voltage VREF to a set voltage range. In one embodiment, clamp circuit 214 limits reference bias voltage VREF to range from 2 V to 3 V. In such embodiments, clamp circuit 214 will supply reference bias voltage VREF from the output of sampling circuit 212 to feedback opamp 208 when the output of sampling circuit 212 is between 2 V and 3 V. When the output of sampling circuit 212 is below 2 V or above 3 V, clamp circuit 214 clamps reference bias voltage VREF to 2 V or 3 V, respectively. In other embodiments, clamp circuit 214 may limit reference bias voltage VREF to a range that is outside of the 2 V to 3 V range. In some embodiments, clamp circuit 214 is omitted from an embodiment reference bias circuit) (Examiner note: as seen above, reference bias voltage VREF to a range that is outside of the 2 V to 3 V range. 1V or 4V are within 1V of the stated range, and would have been obvious to try).

Claim 11. Pihet in view of  Muth teach the transceiver of claim 1, and (In Pihet) a pair of slope controller coupled together through a plurality of transistors and a plurality of diodes (figure 5:166, 168, 162, 164).

Claim 12. Pihet in view of  Muth teach the transceiver of claim 11, and (In Pihet) the pair of slope controllers are operated by the system monitor to provide a differential voltage to CANH and CANL pins (figure 5:166, 168, 162, 164, in association with 152).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mounier (US 9973348 B2)
See figures 3 and 4 regarding the capacitive and resistive components associated with CAN, high and low, bus lines. 

Segarra (US 10146731 B2)
Figures 2 and 9 show the driver circuit for the CAN communication bus.

VAN DER MAAS (US 20190026103 A1)
Figure 4 shows the driver and receiver circuits for the CAN communication bus.

Mori (US 20120051241 A1)
Figure 3A shows the driver circuit, including transistor and diode, for the CAN communication bus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465